UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7109


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EMMETT MADISON GRAHAM, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:97-cr-00098-F-1)


Submitted:   November 18, 2010              Decided:   December 1, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Emmett Madison Graham, Jr., Appellant Pro Se. Michael Gordon
James, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Emmett      Madison      Graham,       Jr.,    appeals       the     district

court’s   order    denying     his    motion       for    correction/reduction          of

sentence under 18 U.S.C. § 3582(c)(2) (2006) or Fed. R. Crim. P.

52(b).      We   have   reviewed      the       record    and   find    no     reversible

error.      Accordingly,      we   affirm.         See    18    U.S.C.    § 3582(c)(2)

(permitting the court to reduce a sentence “in the case of a

defendant who has been sentenced to a term of imprisonment based

on a sentencing range that has subsequently been lowered by the

Sentencing Commission.)”           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court     and       argument      would    not     aid   the

decisional process.

                                                                                 AFFIRMED




                                            2